Case 19-03671 Document 9-1 Filed in TXSB on 03/04/20 Page 1 of 18

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
In re:
SAMMY VELA, Chapter 7
Debtor. Case No.: 19-34286

/

 

KAPITUS SERVICING INC, F/K/A

COLONIAL FUNDING NETWORK, AS

SERVICING AGENT FOR YELLOW Ad. Pro. No. 19-03671
STONE CAPITAL AND TRUST CAPITAL

FUNDING,

Plaintiff,
V.

SAMMY VELA,

Defendant.
/

AFFIDAVIT OF DAVID WOLFSON IN SUPPORT OF DEFAULT JUDGMENT

STATE OF VelwW Ya “le )

) ss.

COUNTY OF Vew7o/)

David Wolfson, being first duly sworn on oath, deposes and states that:

1. I am over eighteen (18) years of age, I have personal knowledge of the facts stated
herein, and I am authorized to make this Affidavit on behalf of Kapitus Servicing, Inc., formerly
known as Colonial Funding Network, Inc. (“Kapitus”).

2. I am the Vice President of Risk Management and Asset Recovery of plaintiff,
Kapitus and I am familiar with the books, records, and accounts of Kapitus, including the books,
records, and accounts associated with Sammy Vela (“Vela”). I make this Affidavit on the Merits

and Amount Due in support of Kapitus’ Motion for Entry of Default Judgment.
Case 19-03671 Document 9-1 Filed in TXSB on 03/04/20 Page 2 of 18

or In my capacity as Vice President of Risk Management and Asset Recovery and
record custodian with Kapitus, I have been in control of certain business records, which include:
(1) the Merchant Cash Advance Agreements executed by Vela for the Purchase
and Sale of Future Receivables of (i) Sammy’s Grill, LLC d/b/a Stadia Bar and Grill
(“‘Sammy’s 1”), (i) Stadia Bar & Grill Licensing Co, LLC d/b/a Stadia Sports Grill
(“Stadia”), (iii) Sammy’s Grill LLC 2 d/b/a Sammy’s Sports Grill 2 (“Sammy’s 2”),
(iv) Sammy’s Grill LLC 3 d/b/a Sammy’s Sports Grill 3 (““Sammy’s 3”), (v) Sammy’s
Grill LLC 4 d/b/a Sammy’s Sports Grill 4 (““Sammy’s 4”), and (vi) Sammy’s Grill
LLC 5 d/b/a Sammy’s Sports Grill 5 (‘Sammy’s 5” and collectively, with Sammy’s
1, Sammy’s 2, Sammy’s 3 and Sammy’s 4, the “Merchants” or “Restaurants”), with
the first executed on August 16, 2016, the second and third both executed on October
26, 2016, the fourth on November 9, 2016, and the fifth on December 14, 2016 (the
“Agreements”), which are attached as Exhibit A to the Complaint [Ad. Doc. No. 1].
(2) the December 29, 2017 settlement agreement and the August 9, 2018
settlement agreement with Vela attached as Exhibit C to the Complaint; and
(3) the default judgment entered against Vela in New York State for the amount
of $559,982.97, plus interest accruing since April 22, 2019, along with attorneys’ fees
and costs attached as Exhibit D to the Complaint.
4. Kapitus keeps these types of business records in the course of a regularly conducted
business activity, and it is the regular practice of Kapitus to keep such business records. All such
business records are made at or near the time of the act or events described in them, by or from

information transmitted by a person with knowledge. These business records are kept and
Case 19-03671 Document 9-1 Filed in TXSB on 03/04/20 Page 3 of 18

maintained under my supervision and control. True and accurate copies of the Agreements,
Security Agreement, and Guaranty are attached to the Complaint.

5. To the best of my knowledge and belief, Vela is not protected by the
Servicemembers Civil Relief Act, P.L. 108-109, nor is he an infant or an incompetent person.

6. I have personally reviewed Kapitus’ records relating to Vela. At all times relevant
hereto, Vela was the guarantor of the obligations of the Restaurants in favor of Kapitus. Vela
represented himself as the owner and authorized representative of the Restaurants. However,
Kapitus subsequently learned that Vela is not the owner, managing member or authorized
representative of Stadia. Specifically, Christopher L.S. Rivers, the actual owner of Stadia, attests
in the affidavit of Christopher L.S. Rivers attached as Exhibit B to the Complaint that Vela did not
have any ownership, management or other interest in Stadia at the time that Vela obtained funding
from Kapitus.

Summary of Facts and Claims

1. In 2016, Vela executed his first application for a merchant cash advance with
Kapitus (the “Application”). Vela subsequently conducted several pre-funding phone interviews
between August and December 2016, and entered into multiple agreements with Kapitus, to fund
payments of business expenses related to multiple restaurants he represented himself as owning,
including the Restaurants.

2. During these phone interviews, Vela represented that he was up to date on the rent
for the Restaurants, current on his taxes, had no other accounts with other merchant cash advance
providers, and that he was not in arrears on any accounts with financial institutions. As outlined

in more detail below, these representations were false and fraudulent when made. Indeed, Vela
Case 19-03671 Document 9-1 Filed in TXSB on 03/04/20 Page 4 of 18

stated during the calls that he understood false statements or misrepresentations could be construed
as breaches of contract and fraud.

3. Vela provided five interviews on pre-funding calls in August, October (2),
November, and December, during which Vela stated to Kapitus that (a) there were no material
changes to the Restaurant’s business, (b) Vela was current on all payments to the landlord for the
Restaurants’ business, (c) the Restaurants were current on their taxes, including all federal, state
and payroll taxes, (d) Vela did not expect any tax liens to be filed, (e) Vela had no balance owed
to another merchant cash advance provider, (f) Vela was not in arrears on any loans, and (g) Vela
understood false statements constitute fraud.

4. The relevant portions of the pre-funding call related to Sammy’s 1 and Stadia
occurred in August 2016 are transcribed below:

Kapitus: Have there been any important changes to your business or that have
happened to your business since the last time we funded?

Vela: No mam.

Kapitus: How is the relationship with your landlord? Are you able to make all
payments on schedule?

Vela: Yes.
Kapitus: So you are indeed up to date and current on your business property?
Vela: Yes, yes

Kapitus: Are you also current on your taxes, including all federal, state and
payroll taxes?

Vela: Yes.
Kapitus: You do not expect any tax liens to be filed, do you?

Vela: No.
Case 19-03671 Document 9-1 Filed in TXSB on 03/04/20 Page 5 of 18

Kapitus: Do you currently have a balance with any other merchant cash advance
provider?

Vela: No mam.

Kapitus: Are you in arrears on any of these balances or loans with any other
financial institutions?

Vela: No mam.

Kapitus: Do you understand that making a false statement or misrepresenting any
information can be construed as a breach to your contract and even fraud and
could subject yourself to legal action?

Vela: Yes mam.

5. The relevant portions of the pre-funding call related to Sammy’s 2 that occurred in
October 2016 are transcribed below:

Kapitus: Have there been any important changes to your business or that impact
your business since the last funding?

Vela: No.

Kapitus: Okay, how is your relationship with your landlord? Are you having any
difficulty?

Vela: No.

Kapitus: All righty, and all payments to your landlord have been made on
schedule?

Vela: Yeah.

Kapitus: Great, and are you current on your payments with your landlord for your
business property?

Vela: Yeah.

Kapitus: Okay, are you current on your taxes, including all federal, state and
payroll taxes?

Vela: Yeah.
Kapitus: Okay, do you expect any tax liens to be filed?

Vela: No.
Case 19-03671 Document 9-1 Filed in TXSB on 03/04/20 Page 6 of 18

Kapitus: Do you currently have a balance with any other merchant cash advance
provider?

Vela: No.

Kapitus: Okay, and are you behind on any other balances, loans or financial
obligations?

Vela: No.

Kapitus: Okay and do you recognize that making a false statement or
misrepresentation could be construed as a breach to your contract and could
subject you to legal action?

Vela: Yes.

6. The relevant portions of the pre-funding call related to Sammy’s 3 that occurred in
October 2016 are transcribed below:

Kapitus: Have there been any important changes to your business or that impact
your business since the last funding?

Vela: No.

Kapitus: How is your relationship with your landlord? Are you having any
difficulty?

Vela: No.
Kapitus: Okay, have all payments to your landlord been made on schedule?
Vela: Yes mam.

Kapitus: Okay, great, and are you current on your payments with your landlord on
your business property?

Vela: Yeah.

Kapitus: All right, great, are you also current on your taxes, including all federal,
state and payroll taxes?

Vela: Yes mam.
Kapitus: Okay, great, do you expect any tax liens to be filed?

Vela: No.
Case 19-03671 Document 9-1 Filed in TXSB on 03/04/20 Page 7 of 18

Kapitus: Do you currently have a balance with any other merchant cash advance
provider?

Vela: No.
Kapitus: Are behind on any other balances, loans or financial obligations?
Vela: No mam.

Kapitus: Great, do you understand that making a false statement or
misrepresentation could be construed as a breach to your contract and could
subject you to legal action?

Vela: Yes.

7. The relevant portions of the pre-funding call related to Sammy’s 4 that occurred in

December 2016 are transcribed below:

Kapitus: Have there been any important changes to your business or that impact
your business since the last funding?

Vela: No.

Kapitus: Okay, how is your relationship with your landlord? Are you having any
difficulty?

Vela: No.
Kapitus: Okay, have all payments to your landlord been made on schedule?
Vela: Yes.

Kapitus: Good, and are you current on your payments with your landlord for your
business property?

Vela: Yes.

Kapitus: Good, are you current on your taxes, including all federal, state and
payroll taxes?

Vela: Yes.
Kapitus: Good, do you expect any tax liens to be filed?

Vela: No.
Case 19-03671 Document 9-1 Filed in TXSB on 03/04/20 Page 8 of 18

Kapitus: Do you currently have a balance with another merchant cash advance
provider?

Vela: No.
Kapitus: Are behind on any other loans, balances or financial obligations?
Vela: No.

Kapitus: Okay, and do you understand that making a false statement or
misrepresentation could be construed as a breach to your contract or fraud and
could subject you to legal action?

Vela: Yes.

8. The relevant portions of the pre-funding call related to Sammy’s 5 that occurred in

November 2016 are transcribed below:

Kapitus: Are you current on your payments to your landlord for the business
property?

Vela: Yes.

Kapitus: Good, and are you current on your payments with your landlord for your
business property?

Vela: Yes.
Kapitus: Are you in arears on any loans or with any financial institutions?
Vela: No mam.

Kapitus: Do you currently have a balance with any other merchant cash advance
provider?

Vela: For another company. I do.
Kapitus: What’s the name of that company?

Vela: Not, not for .. . its for Sammy’s Sports Grill like number 2, but it’s not with
Sammy’s 5 ...so the answer is no I guess...

Kapitus: So not for this business at least . . .

Vela: No, no.
Case 19-03671 Document 9-1 Filed in TXSB on 03/04/20 Page 9 of 18

Kapitus: Do you understand that making a false statement or misrepresentation
could be construed as a breach to your contract or fraud and can subject you to
legal action?

Vela: Yeah.

9. In his capacity as owner and officer of the Restaurants, and in his individual
capacity as guarantor, Vela entered into the five Agreements with Kapitus. Under the terms of
the Agreements, Kapitus is designated as the agent to service and enforce the Agreements,
including enforcement through legal action, on behalf of a funder specified in each Agreement
(each a “Funder’”).

10. _—- Vela signed the August 16, 2016 Agreement as an authorized representative of
Stadia. However, according to the Vela’s former business partner, Christopher I.S. Rivers,
pursuant to a confidential agreement, dated effective May 23, Vela and Rivers agreed that the
Stadia entity, along with all assets owned or controlled by Stadia, would be transferred to Rivers
and that all membership interests in Stadia owned or held by Vela would be assigned to Rivers.
See Declaration of Christopher I.S. Rivers attached as Exhibit B to the Complaint. Accordingly, at
the time Vela signed the August 16, 2016 Agreement, Vela had no authority to sign on behalf of
Stadia.

11. Pursuant to the Agreements, Kapitus purchased $830,195.00 of future accounts,
monetary payments, and other general receivables generated in the course of the Restaurants’
business operations (the “Receivables”). Contemporaneously with the execution of the
Agreements, and as further security, the Vela executed personal guaranties (the “Guaranties”),
guaranteeing Restaurants’ full performance of all terms and obligations under the Agreements.

12.‘ By entering into the Agreement, the Debtor agreed that “[t]he Purchased Amount
shall be paid to Funder by Merchant’s using and irrevocably authorizing only one card processor
acceptable to Funder (“Processor”) to remit to or for the benefit of Funder the percentage specified

9
Case 19-03671 Document 9-1 Filed in TXSB on 03/04/20 Page 10 of 18

below (the “Specified Percentage”) of Merchant’s settlement amounts due from each card issuer
with respect to the Receipts...” Agreements, at p. 1. Further, the Debtor agreed to that “Merchant
appoints Funder as “Acting Agent” over the Bridge / Control Account and shall instruct Processor
to designate the Bridge / Control Account as the deposit account for all of Merchant’s customers’
card transactions. Agreements, p. 2.

13. Byno later than December 2016, Kapitus had paid Vela $585,000.00 as the agreed
purchase price for the Receivables. To allow Kapitus to collect its purchased Receivables, the
Agreements required the Restaurants to use and irrevocably authorize only one card processor
acceptable to Kapitus to provide card processing services and to remit the percentage of the
Receivables collected by the Restaurants to Kapitus as set forth in the Agreements (the “Processor
Account”).

14. From the Processor Account, the Agreements entitled Kapitus to collect between
18%-25% of the weekly batch amount of Vela’s collected receivables via Automated Clearing
House (“ACH”) or through a bridge account to which 100% of the card settlement amounts would
be deposited and the specified percentage collected by Kapitus (the “Bridge Account”) if the
Bridge Account is required by Kapitus. See Agreements, p. 2, § 1.4. Kapitus required the Bridge
Account to be used by the Restaurants.

15, To avoid disruption, the Agreements prohibited changes to the Processor Account
or the designation of the Processor Account except with Kapitus’s express written consent. See
id. at pp. 2-3 §§ 1.2, 2.5. The Agreements further provide that the Restaurants would not take any
action that could have an adverse effect upon their obligations under the Agreements. See p. 3 §

2.5. Moreover, the Agreements provide that the Merchant is responsible for maintaining a

10
Case 19-03671 Document 9-1 Filed in TXSB on 03/04/20 Page 11 of 18

minimum balance in the Bridge Account equal to all fees charged to the Restaurants by the
processor per month averaged over a six-month period. See p. 2 §1.4.
16. By entering the Agreements, Vela represented, warranted, and covenanted the

following:

I. REPRESENTATIONS, WARRANTIES AND
COVENANTS. [The Restaurants] and each Owner/Guarantor
represents, warrants and covenants that as of this date and during the
term of the Agreement:

2.1 Financial Condition and Financial Information. Its financial
statements, copies of which have been furnished to FUNDER, and
any financial statements furnished to FUNDER hereafter, fairly
represent the financial condition of Merchant and each
Owner/Guarantor at such dates, and since those dates there has been
no material adverse change, financial or otherwise, in such condition
or in the operation or ownership of Merchant. Merchant has a
continuing, affirmative obligation to advise FUNDER of any
material adverse change in its financial condition, operation or
ownership.

2.2 Governmental Approvals. Merchant is and will remain in
compliance with all laws and has valid permits, authorizations and
licenses to own, operate and lease its properties and to conduct the
business in which it is presently engaged.

2.3_ Authorization. Merchant, and the person(s) signing this
Agreement on behalf of Merchant, have full power and authority to
execute this Agreement and to incur and perform the obligations
under this Agreement, all of which have been duly authorized.

2.5 Merchant Processing Agreement and Arrangements.
Without FUNDER’s prior written consent, Merchant will not: (i)
change the card processor through which the Receipts are settled
from Processor to another card processor; (ii) permit any event to
occur that could cause diversion of any of Merchant’s card
transactions from Processor to another processor; (iii) change its
arrangement with Processor or amend the Merchant Processing
Agreement in any way that is adverse to FUNDER; (iv) add card
processing terminals; (v) use multiple card processing terminals;
(vi) change its financial institution or bank account(s) (including, if
applicable, the Bridge/Control Account); (vii) take any other action

11
Case 19-03671 Document 9-1 Filed in TXSB on 03/04/20 Page 12 of 18

that could have any adverse effect upon Merchant’s obligations
under this Agreement or FUNDER’s interest in the Receipts; or
(viii) make any action, fail to take any action, or offer any
incentive—economic or otherwise—the result of which could be to
discourage the use of cards that are settled through Processor, or to
induce any customers to pay for Merchant’s services with any means
other than cards that are settled through Processor, or permit any
event to occur that could have an adverse effect on the use,
acceptance, or authorization of cards for the purchase of Merchant’s
services and products.

2.7 Daily Batch Out. Merchant will batch out receipts with the
Processor on a daily basis.

2.9 No Bankruptcy or Insolvency. Merchant and
Owner/Guarantors represent that they are not insolvent and neither
Merchant nor any Owner/Guarantor has filed any petition for
bankruptcy protection under Title 11 of the United States Code, no
involuntary petition for bankruptcy has been brought or is pending
against Merchant or any Owner/Guarantor, neither Merchant nor
any Owner/Guarantor has admitted in writing its inability to pay its
debts or made a general assignment for the benefit of creditors, and
no other proceeding has been instituted by or against Merchant or
any Owner/Guarantor seeking to adjudicate it insolvent or seeking
reorganization, arrangement, adjustment, or composition of it or its
debts. Merchant does not anticipate filing any such bankruptcy
petition and is not aware and has no reason to believe that any such
bankruptcy petition or other proceeding will be: filed or brought
against it or any Owner/Guarantor.

2.10 Other Financing. Merchant shall not enter into any
arrangement, agreement or commitment that relates to or involves
Receipts, whether in the form of a purchase (such as a merchant cash
advance) of, a loan against, or the sale or purchase of credits against,
any Receipts, cash deposits or future card or mobile payment sales
with any party other than FUNDER without its written permission.

2.11 Unencumbered Receipts. Merchant has good and marketable
title to all Receipts, free and clear of any and all liabilities, liens,
claims, changes, restrictions, conditions, options, rights, mortgages,
security interests, equities, pledges and encumbrances of any kind
or nature whatsoever or any other rights or interests that may be

12
Case 19-03671 Document 9-1 Filed in TXSB on 03/04/20 Page 13 of 18

inconsistent with the transactions contemplated with, or adverse to
the interests of, FUNDER.

2.17 Bridge/Control Account, If Merchant is required to open a
Bridge/Control Account, (i) Merchant will not, unless otherwise
directed in writing by FUNDER, take any action to cause the
Specified Percentage of the settlement amounts to be settled or
delivered to any account other than the Bridge/Control Account and
(41) Merchant will at all times maintain the Minimum Balance in the
Bridge/Control Account.

Agreements at pp. 2-3.

17. In executing the Agreements, Vela agreed that all information provided in forms
and recorded interviews was “true, accurate, and complete in all respects”, and the Agreements
further emphasized that “ANY MISREPRESENTATION MADE BY [THE RESTAURANT]
OR [VELA] IN CONNECTION WITH THIS AGREEMENT MAY CONSTITUTE A
SEPARATE CAUSE OF ACTION FOR FRAUD OR INTENTIONAL FRAUDULENT
INDUCEMENT TO OBTAIN FUNDING.” See Agreements, p. 1 (emphasis in original).

18. The Agreements were signed by Vela on behalf of the Restaurants and individually
as Guarantor. Under the terms of the Agreements, Vela represented, warranted and covenanted in
writing to Kapitus the following: (i) its financial statements, copies of which have been furnished
to Kapitus fairly represent the financial condition of the Restaurants; (11) without Kapitus’s prior
written consent, the Restaurants will not: (a) change the card processor through which the Receipts
are settled from Processor to another card processor; (b) permit any event to occur that could cause
diversion of any of the Restaurants’ card transactions from Processor to another processor; (c)
change its arrangements with Processor or amend the Merchant Processing Agreement in any way
that is adverse to Kapitus; (d) take any other action that could have any adverse effect upon the

Restaurants’ obligations under this Agreement or Kapitus’s interest in the Receipts; or (e) take any

13
Case 19-03671 Document 9-1 Filed in TXSB on 03/04/20 Page 14 of 18

action, fail to take any action, or offer any incentive—economic or otherwise—the result of which
could be to discourage the use of cards that are settled through Processor, or to induce any
customers to pay for the Restaurants’ services with any means other than cards that are settled
through Processor, or permit any event to occur that could have an adverse effect on the use,
acceptance, or authorization of cards for the purchase of the Restaurants’ services and products;
(iii) the Restaurants and Vela are not insolvent and the Restaurants do not anticipate filing any
such bankruptcy petition and are not aware and have no reason to believe that any such bankruptcy
petition or other proceeding will be filed or brought against them or Vela; and (iv) the Agreements
are entered in to by Vela and the Restaurants for business purposes and not as a consumer for
personal, family, or household purposes.

19. Vela executed a security agreement (the “Security Agreement”) granting Kapitus a
security interest in all personal property of the Restaurants, including all accounts, chattel paper,
cash, deposit accounts, documents, equipment, general intangibles, instruments, inventory, and
investment property.

20. During the pre-funding calls and/or in the Agreements, Vela made the following
material fraudulent representations and/or material omissions of fact, including:

a) Despite executing the August 16, 2016 Agreement as an authorized
representative of Stadia (one of the Restaurants), Vela had no relationship with
Stadia, and had no authority to sign on behalf of that entity.

b) On the pre-funding calls, Vela represented to Kapitus that Vela and the
Restaurants were current with their taxes, including federal, state, and payroll.
However, the IRS filed tax liens against Sammy’s 1 in April 2015, against
Sammy’s 2 in May 2017, against Sammy’s 3 in August 2017, and against
Sammy’s 4 in June 2018. Vela falsely and fraudulently misrepresented that he
and the Restaurants were current on their tax obligations.

14
Case 19-03671 Document 9-1 Filed in TXSB on 03/04/20 Page 15 of 18

c) On the pre-funding calls, Vela represented to Kapitus that Vela and the
Restaurants were current on their lease obligations. However, based on the
Debtor’s schedules, certain of the Restaurants were behind on their lease
obligations when Vela made these representations. Vela falsely and fraudulently
misrepresented that he and the Restaurants were current on their lease
obligations.

d) On the pre-funding calls, Vela represented to Kapitus that Vela and the
Restaurants did not have a balance with any other merchant cash advance
provider or financial institution, and were not in delinquency on any balances,
loans, or any other financial obligations. However, based on Vela’s schedules,
certain of the Restaurants had financings with other merchant cash advance
providers. If Vela and the Merchant had these financings prior to entering into
the Agreements, then the Merchant failed to sell unencumbered receipts contrary
to the representations contained in section 2.11 of the Agreements. If Vela and
the Merchant obtained these financings after entering into the Agreements, then
Vela and the Merchant breached section 2.10 of the Agreements because it did
not obtain Kapitus’s consent prior to entering into these other financings.

e) Inthe Agreements, Vela falsely and fraudulently represented to Kapitus that he
and the Restaurants had no intention of filing for bankruptcy and that he and the
Restaurants were not insolvent. However, almost immediately after executing
each of the agreements and Settlement Agreements (defined below), Vela
defaulted on his obligations.

21. Kapitus reasonably and justifiably relied on the Debtor’s material fraudulent
representations and/or material omissions in the Agreements and the pre-funding calls in

connection with providing money to the Restaurants and Vela.

15
Case 19-03671 Document 9-1 Filed in TXSB on 03/04/20 Page 16 of 18

22. Since August 2016, when Vela executed the first of the Agreements, and
subsequently when he entered into the remaining Agreements, Vela was familiar with the
requirement that the Restaurants not change the processor without Plaintiffs written consent.
Kapitus relied on these provisions when agreeing to fund. Notwithstanding his knowledge of this
requirement, less than three months after Kapitus entered into the Agreements, the Restaurants and
Vela, secretly and without Kapitus’s knowledge or written consent, changed the processor. By
this unauthorized change of the processor, the Restaurants and Vela converted the Receivables that
Kapitus purchased from the Restaurants. Due to Vela’s secret and unauthorized change of the
processor, Vela knowingly and improperly deprived Kapitus of the Receivables it purchased,
interfered with Kapitus’s right to collect the Receivables from and after the date of the change and,
accordingly, Kapitus was not able to collect any of the Receivables from and after that time.

23. Following the default under the Agreements, Kapitus entered into a settlement
agreement dated on or about December 29, 2017 (the “December 2017 Settlement Agreement”).
Pursuant to the December 2017 Settlement Agreement, Vela and the Restaurants acknowledged
that a total outstanding balance $504,218.29 remained due and owing pursuant to the Agreements.
Almost immediately thereafter, Vela and the Restaurants defaulted on the December 2017
Settlement Agreement.

24, Subsequently, Kapitus filed suit against the Vela and the Restaurants in the amount
of $486,918.23 plus costs and interest. Thereafter, on or about August 9, 2018, Kapitus entered
into a Stipulation of Settlement (the “August 2018 Settlement Agreement” and together with the
December 2017 Settlement Agreement, the “Settlement Agreements”).

DD. Vela and the Restaurants again defaulted and failed to pay amounts owed under the

August 2018 Settlement Agreement. Kapitus filed suit under the August 2018 Settlement

16
Case 19-03671 Document 9-1 Filed in TXSB on 03/04/20 Page 17 of 18

Agreement and obtained a default judgment in New York State in the amount of $559,982.97, plus
interest accruing since April 22, 2019. Accordingly, Vela and the Restaurants are jointly and
severally liable to Kapitus for the amount of $559,982.97, plus interest accruing since April 22,
2019, along with attorneys’ fees and costs. As of August 4, 2019, the total claim with interest is
$574,481.14.

26. Vela signed the December 2017 Settlement Agreement as the “Owner” of Stadia
Bar & Licensing Co., LLC and the other Restaurants. Vela signed the August 2018 Settlement
Agreement as the “Managing Member” of Stadia Bar & Licensing Co., LLC and the other
Restaurants. However, Vela was not the owner, managing member, or authorized representative
of Stadia Bar & Licensing Co., LLC at any of these times.

27. Based upon my many years as the Vice President of Risk Management and Asset
Recovery for Kapitus, I am familiar with the terms of merchant cash advance agreements, similar
to the terms of the Agreement, as well as the administration of such agreements by Kapitus and its
merchant-counterparties, including the critical requirement that the Merchant not change its third-
party credit card processor without Kapitus’s written consent so that Kapitus is able to collect the
Receivables it purchases under the Agreements.

28. Based upon my review of Kapitus’s records relating to Vela, my knowledge and
experience as Vice President of Risk Management and Asset Recovery for Kapitus, my familiarity
with the terms of the Agreement and the administration of the merchant cash advance agreements
by Kapitus and its merchant-counterparties, and my review of the schedules filed by Vela as part
of his bankruptcy petition, it is my considered opinion that at the time the Agreements and the
Settlement Agreements were being negotiated between Kapitus and Vela and contrary to the

representations made by Vela to Kapitus, Vela and the Restaurants were delinquent on their taxes,

17
Case 19-03671 Document 9-1 Filed in TXSB on 03/04/20 Page 18 of 18

were delinquent on their obligations to their landlords, were insolvent, and had no present intent
to perform the obligations under the Agreements and the Settlement Agreements. Kapitus had no
reason to doubt the truthfulness of Vela’s misrepresentations of fact and, therefore, Kapitus
reasonably and justifiably relied upon Vela’s misrepresentations of fact in entering into the
Agreements, purchasing the Receivables, and then subsequently entering into the Settlement
Agreements.

Itemization of Claim Amount

29. Vela’s Schedule E/F additionally admits to owing Kapitus $ 504,218.29, though
that amount is actually $559,982.97, as of April 22, 2019, based on the judgment obtained against
the Restaurants and the Vela in New York State. As of August 4, 2019, the total claim with interest
(at the New York legal rate of 9%) is $574,481.14.

30. —_ Kapitus has incurred legal fees and expenses in pursuing its rights and remedies
against Vela. Kapitus is entitled to recover its attorney fees and expenses in connection with this
dispute pursuant to the Agreements, Settlement Agreements, and the default judgment properly

obtained against Vela in New York State.

Yr_—

David Wolfson

Vice President of Risk Management
and Asset Recovery

Kapitus Funding Network, Inc.

120 West 45" Street—6" Floor
New York, New York 10036

Subscribed and sworn to before me this
day of March, 2020.

NotaryPublic

SHANTEL BOYD
NOTARY PUBLIC-STATE OF NEW YORK
No. 01B06364530
Qualified in New York County 18
My Commission Expires 09-18-2021
